DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
Claim 1 recites the limitation “is” before the term “provided” in line 10.  It is suggested to amend it to --- are ---.
Claim 4 recites the limitation “200 m/s,” after the term “to” in line 10.  It is suggested to amend it to --- 200 m/s ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "The use" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 9, 10, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle’s Figs. 1-5 (US 2008/0216338) and Suss (US 2005/0252034).

    PNG
    media_image1.png
    446
    616
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    452
    547
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    238
    588
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    327
    364
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    334
    399
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    471
    523
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    494
    572
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    589
    572
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    292
    573
    media_image9.png
    Greyscale



Regarding claims 1-3, 5-7, 9 & 10, Doyle’s Figs. 1-5 discloses a handheld blower device (fig. 1) for manual pneumatic drying of surfaces by a user (fig. 1) of the handheld blower device (fig. 1), comprising a flat nozzle device (10, fig. 1) for ejecting compressed air from the handheld blower device (fig. 1) onto a surface to be dried, a handle region (12, fig. 1) comprising a handle (28, fig. 1) for manually gripping and guiding the flat nozzle device (10, fig. 1) over the surface to be dried, and a conveying device (source of air, [0018]) for conveying the compressed air to the flat nozzle device (10, fig. 1), whereby the flat nozzle device (10, fig. 1) comprises a Doyle’s Figs. 1-5 recites “In the illustrated example, the air blade 10 is configured to be connected to a hose 22 for supplying forced air to the air blade 10. The hose 22 is typically made of a flexible material such that the hose, and therefore the air blade 10, can be bent and manipulated into several configurations and positions. The hose 22 can be connected to a source of air, such as that used in self serve car washes (see FIG. 1). Such self serve car washes are well known to those skilled in the art.”, [0018].  Thus, the handheld blower device of Doyle’s Figs. 1-5 inherently has a high-pressure blower), wherein a volume flow and a flow rate is provided by the high-pressure blower (the handheld blower device of Doyle’s Figs. 1-5 inherently has a high-pressure blower as cited above) due to the flat nozzle device (10, fig. 1); (Application claim 1) and
wherein the conveying device (source of air, [0018]) comprises a flexible hose (22, fig. 1, [0018]) connecting the high-pressure blower (the handheld blower device of Doyle’s Figs. 1-5 inherently has a high-pressure blower as cited above) to the flat nozzle device (10, fig. 1); (Application claim 2)
wherein the flat nozzle (14, fig. 1) is formed with a flat nozzle slot (16, fig. 3) having an exit surface (exit surface of item 16 as shown in fig. 3); (Application claim 7)
wherein the flat nozzle (14, fig. 1) is formed with a flat nozzle slot (16, fig. 3) having an exit height (width of item 16 as shown in fig. 3); (Application claim 9) and
wherein the flat nozzle (14, fig. 1) is formed with a substantially rectangular flat nozzle slot (16, fig. 3). (Application claim 10)
Doyle’s Figs. 1-5 does not disclose a volume flow of 200 m3/h to 1000 m3/h and a flow rate of 50 m/s to 300 m/s is provided by the high-pressure blower due to the flat nozzle device; (Application claim 1)
wherein a volume flow of 300 m3/h to 850 m3/h is provided by the high-pressure blower due to the flat nozzle device; (Application claim 3)
wherein a flow rate of 40 m/s to 100 m/s measured at a distance of 7 cm from a nozzle exit in a flow direction, is provided by the high-pressure blower due to the flat nozzle device; (Application claim 5)
wherein within the flexible hose a flow rate of 20 m/s to 100 m/s is provided by the high-pressure blower; (Application claim 6)
a flat nozzle slot having an exit surface of 500 mm2 to 1500 mm2; (Application claim 7)
a flat nozzle slot having an exit height of 0.5 mm to 20 mm; (Application claim 9) and
a substantially rectangular flat nozzle slot whose ratio of exit width to exit height ranges from 25 to 60. (Application claim 10)
Suss teaches a volume flow of 200 m3/h to 1000 m3/h (Suss, 500 to 2000 m3 of air per hour, [0018]) and a flow rate of 50 m/s to 300 m/s (Suss, 0.5 to 70 m/s, [0018]) is provided by the high-pressure blower (Suss, 13, fig. 5) due to the flat nozzle device (Suss, 4, fig. 5); (Application claim 1)
wherein a volume flow of 300 m3/h to 850 m3/h (Suss, 500 to 2000 m3 of air per hour, [0018]) is provided by the high-pressure blower (Suss, 13, fig. 5) due to the flat nozzle device. (Application claim 3)
wherein a flow rate of 40 m/s to 100 m/s (Suss, 0.5 to 70 m/s, [0018]) measured at a distance of 7 cm (Suss recites “According to a preferred exemplary embodiment, the fan and the 3 of air per hour and per meter of working width, with a temperature of 0 to 300 W and with a velocity of 0.5 to 70 m/s, preferably 20 to 40 m/s, can be blown against the fiber composite.”, [0018], UNDERLINE emphasis added; furthermore, Suss recites “The blowing orifice 7 of the blowing nozzles 4 is arranged relatively near to the surface O of the fiber composite V. It is also conceivable for the distance b to be designed adjustably.”, [0036], UNDERLINE emphasis added, fig. 2; thus, in other words, the flow rate of 0.5 to 70 m/s can be measured at the distance b at the fiber composite V from the exit at the item 7; further in other words, the flow rate of 0.5 to 70 m/s can be measured at the distance of about 7cm at the fiber composite V from the exit at the item 7 since the distance b is designed adjustably) from a nozzle exit (Suss, exit at item 7, fig. 5) in a flow direction (Suss, L, fig. 2), is provided by the high-pressure blower (Suss, 13, fig. 5) due to the flat nozzle device (Suss, 4, fig. 5); (Application claim 5)
wherein within the box or pipe (Suss, 9, fig. 5) a flow rate of 20 m/s to 100 m/s (Suss, 20 to 40 m/s, [0018]) is provided by the high-pressure blower (Suss, 13, fig. 5); (Application claim 6)
a flat nozzle slot (Suss, 7, figs. 4, 6) having an exit surface of 500 mm2 to 1500 mm2 (Suss, recites “The blowing orifices 7 have a width c of 3 mm to approximately 30 mm (in the case of a working-width dependent length of the wide-slit nozzles of 0.5 to a plurality of meters)”, [0044], figs. 4 & 6;  thus, when the width of the item 7 is 3 mm and the length of the item 7 is 0.5 meter or 500mm, the surface of item 7 is 1500 mm2); (Application claim 7)
a flat nozzle slot (Suss, 7, figs. 4, 6) having an exit height of 0.5 mm to 20 mm (Suss, width c of 3 mm to approximately 30 mm, [0044]; Note: the exit height means the height or width of the nozzle slot); (Application claim 9) and
Suss, 7, figs. 4, 6) whose ratio of exit width to exit height ranges from 25 to 60 (Suss, recites “The blowing orifices 7 have a width c of 3 mm to approximately 30 mm (in the case of a working-width dependent length of the wide-slit nozzles of 0.5 to a plurality of meters)”, [0044], figs. 4 & 6;  Note:  the exit width of the instant application means the length of the nozzle slot and the exit height means the height or width of the nozzle slot;  thus, when the height or width of the item 7 of Suss is 3 mm and the length of the item 7 of Suss is 0.5 meter or 500 mm, the ratio of the exit width or length to the exit height or width is 500 mm/3 mm = 166.7 and when the height or width of the item 7 of Suss is 30 mm and the length of the item 7 of Suss is 0.5 meter or 500 mm, the ratio of the exit width or length to the exit height or width is 500 mm/30 mm = 16.7; and thus, the ratio of the exit width (or length) to the exit height (or width) ranges from 16.7 to 166.7). (Application claim 10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the handheld blower device of Doyle’s Figs. 1-5 with a volume flow of 200 m3/h to 1000 m3/h and a flow rate of 50 m/s to 300 m/s is provided by the high-pressure blower due to the flat nozzle device; (Application claim 1) wherein a volume flow of 300 m3/h to 850 m3/h is provided by the high-pressure blower due to the flat nozzle device; (Application claim 3) wherein a flow rate of 40 m/s to 100 m/s measured at a distance of 7 cm from a nozzle exit in a flow direction, is provided by the high-pressure blower due to the flat nozzle device; (Application claim 5) wherein within the flexible hose a flow rate of 20 m/s to 100 m/s is provided by the high-pressure blower; (Application claim 6) a flat nozzle slot having an exit surface of 500 mm2 to 1500 mm2; (Application claim 7) a flat nozzle slot having an exit height of 0.5 mm to 20 mm; (Application claim 9) and a substantially rectangular flat nozzle slot whose ratio of exit width to exit height ranges from 25 to 60 (Application claim 10), as taught by Suss, for providing an adequate amount or volume of the drying air and/or a sufficient flow rate of the drying air to dry the object(s) or article(s) to be dried such as fiber composite, or surfaces of vehicle body, or etc… which would result in more effectively drying the object(s) or article(s) to be dried with a shorter period of drying time.  Thus, the handheld blower device operates more efficiently and thus benefits the consumer.

Regarding claim 15, Doyle’s Figs. 1-5 as modified discloses wherein the flat nozzle slot (16, figs. 3, 4) is formed on a flat nozzle fan (44, 44, fig. 4) having the form of an equilateral triangle (as shown in fig. 4).

Regarding claim 17, Doyle’s Figs. 1-5 as modified discloses wherein a grip plate (30, fig. 2) for holding the flat nozzle device (10, fig. 1) by the user (fig. 1) is provided on the flat nozzle (14, fig. 1).

Regarding claim 19, Doyle’s Figs. 1-5 in view of Suss discloses a use of a handheld blower device according to claim 1 (see rejected claim 1 above), for the manual pneumatic drying of surfaces in vehicle bodies (100, fig. 1 of Doyle’s Figs. 1-5) or building glazings.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Doyle’s Figs. 1-5 and Suss as applied to claim 1 above, and further in view of Courtney et al. (US 2012/0291303; hereinafter Courtney).
Regarding claim 4, Doyle’s Figs. 1-5 as modified discloses the limitations of the handheld blower device according to claim 1 above, but does not disclose wherein a flow rate of 100 m/s to 200 m/s, is provided by the high-pressure blower due to the flat nozzle device. 
Courtney teaches a flow rate of 100 m/s to 200 m/s (Courtney, 50 m/s to 250 m/s, [0020]), is provided by the high-pressure blower (Courtney, motor-driven fan, [0020]) due to the flat nozzle device (Courtney, nozzles, [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to further modify the handheld blower device of Doyle’s Figs. 1-5 with a flow rate of 100 m/s to 200 m/s, is provided by the high-pressure blower due to the flat nozzle device, as taught by Courtney, for further providing an adequate amount or volume of the drying air and/or a sufficient flow rate of the drying air to dry the object(s) or article(s) to be dried such as user’s hands, fiber composite, or surfaces of vehicle body, or etc… which would result in more effectively drying the object(s) or article(s) to be dried with a shorter period of drying time.  Thus, the handheld blower device operates more efficiently and thus benefits the consumer.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Doyle’s Figs. 1-5 and Suss as applied to claim 1 above, and further in view of Dyson et al. (US 2013/0097885; hereinafter Dyson).

    PNG
    media_image10.png
    487
    334
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    547
    449
    media_image11.png
    Greyscale


Regarding claim 8, Doyle’s Figs. 1-5 as modified discloses wherein the flat nozzle (14, fig. 1) is formed with a flat nozzle slot (16, fig. 3) having an exit width (length of item 16 as shown in fig. 3).
Doyle’s Figs. 1-5 does not disclose a flat nozzle slot having an exit width of 100 mm to 300 mm.
Dyson teaches a flat nozzle slot (Dyson, 5, figs. 3, 4) having an exit width of 100 mm to 300 mm (Dyson, between 120 mm and 160 mm, [0034]; Note:  the exit width of the instant application means the length of the nozzle slot).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to further modify the handheld blower device of Doyle’s Figs. 1-5 with a flat nozzle slot having an exit width of 100 mm to 300 mm, as taught by Dyson, for further providing an adequate amount or volume of the drying air and/or a sufficient flow rate of the drying air to dry the object(s) or article(s) to be dried such as user’s hands, fiber composite, .

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle’s Figs. 1-5 and Suss as applied to claim 1 above, and further in view of Breuer et al. (US 2,586,145; hereinafter Breuer).

    PNG
    media_image12.png
    461
    421
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    945
    576
    media_image13.png
    Greyscale

Regarding claims 11, 12 & 13, Doyle’s Figs. 1-5 as modified discloses wherein the flat nozzle device (10, fig. 1) is formed with a tube (22, fig. 1) for supplying the compressed air to the flat nozzle (14, fig. 1), and the flat nozzle (14, fig. 1) is formed with a flat nozzle slot (16, fig. 3) that is oriented so as to be inclined at an angle of about 90º relative to a longitudinal axis of the tube (22, fig. 1); (Application claim 11)
wherein the flat nozzle slot (16, fig. 3) is oriented so as to be inclined at an angle of about 90º relative to the longitudinal axis of the tube; (Application claim 12) and
wherein the flat nozzle slot (16, fig. 3) is oriented so as to be inclined at an angle of about 90º  relative to the longitudinal axis of the tube. (Application claim 13)
Doyle’s Figs. 1-5 does not disclose a flat nozzle slot that is oriented so as to be inclined at an angle smaller than 90º relative to a longitudinal axis of the tube; (Application claim 11)
wherein the flat nozzle slot is oriented so as to be inclined at an angle of between 45ºand 75º relative to the longitudinal axis of the tube; (Application claim 12) and
wherein the flat nozzle slot is oriented so as to be inclined at an angle of 60º relative to the longitudinal axis of the tube. (Application claim 13)
Breuer teaches a flat nozzle slot (Breuer, nozzle slot of item 32, figs. 3, 4) that is oriented so as to be inclined at an angle smaller than 90º (Breuer, approximately 60º, col. 3, lines 17-20) relative to a longitudinal axis of the tube (Breuer, 16, figs. 3, 4); (Application claim 11)
wherein the flat nozzle slot (Breuer, nozzle slot of item 32, figs. 3, 4) is oriented so as to be inclined at an angle of between 45ºand 75º (Breuer, approximately 60º, col. 3, lines 17-20) relative to the longitudinal axis of the tube (Breuer, 16, figs. 3, 4); (Application claim 12) and
Breuer, nozzle slot of item 32, figs. 3, 4) is oriented so as to be inclined at an angle of 60º (Breuer, approximately 60º, col. 3, lines 17-20) relative to the longitudinal axis of the tube (Breuer, 16, figs. 3, 4). (Application claim 13)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to further modify the handheld blower device of Doyle’s Figs. 1-5 with a flat nozzle slot that is oriented so as to be inclined at an angle smaller than 90º relative to a longitudinal axis of the tube; (Application claim 11) wherein the flat nozzle slot is oriented so as to be inclined at an angle of between 45ºand 75º relative to the longitudinal axis of the tube; (Application claim 12) and wherein the flat nozzle slot is oriented so as to be inclined at an angle of 60º relative to the longitudinal axis of the tube (Application claim 13), as taught by Breuer, for providing an ease of blowing the drying air toward underside object(s) or article(s) to be dried such as underside surface(s) of a seat or vehicle body, or etc… which would result in preventing a user from getting injury due to bending the user’s body during a drying process.  Thus, the handheld blower device is more safely to use and thus benefits the consumer.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Doyle’s Figs. 1-5, Suss and Breuer as applied to claim 11 above, and further in view of Doyle’s Fig. 7 (US 2008/0216338).

    PNG
    media_image14.png
    188
    371
    media_image14.png
    Greyscale

Regarding claim 14, Doyle’s Figs. 1-5 as modified discloses the limitations of the handheld blower device according to claim 11 above, but does not disclose wherein the flat nozzle slot terminates within a projection surface of the tube by one of its two ends.
Doyle’s Fig. 7 teaches wherein the flat nozzle slot (16, ref. fig. 3) terminates within a projection surface (Doyle’s Fig. 7, interior surface of item 36b, fig. 7) of the tube (Doyle’s Fig. 7, 36b, fig. 7) by one of its two ends (Doyle’s Fig. 7, fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to further modify the handheld blower device of Doyle’s Figs. 1-5 with wherein the flat nozzle slot terminates within a projection surface of the tube by one of its two ends, as taught by Doyle’s Fig. 7, for providing a compact design of the flat nozzle device with a smaller diameter of fitting end which would result in reducing the material cost of the flat nozzle device.  Thus, the manufacturing cost is reduced and thus benefits the consumer. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Doyle’s Figs. 1-5 and Suss as applied to claim 2 above, and further in view of Middleton, Jr.  (US 3,564,826).

    PNG
    media_image15.png
    346
    678
    media_image15.png
    Greyscale


Regarding claim 16, Doyle’s Figs. 1-5 as modified discloses wherein the flat nozzle device (10, fig. 1) is formed with a tube (22, fig. 1) for supplying the compressed air to the flat nozzle (14, fig. 1), and the handle (28, fig. 1) is oriented so as to be inclined at an angle about 90º (figs. 2, 3) relative to a longitudinal axis of the tube (22, fig. 1).
Doyle’s Figs. 1-5 does not disclose the handle is oriented so as to be inclined at an angle smaller than 90º relative to a longitudinal axis of the tube.
Middleton, Jr. teaches a handle (Middleton, Jr., 58a, fig. 26) is oriented so as to be inclined at an angle smaller than 90º (Middleton, Jr., as shown in fig. 26) relative to a longitudinal axis of the tube (Middleton, Jr., 58a, fig. 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to further modify the handheld blower device of Doyle’s Figs. 1-5 with the handle is oriented so as to be inclined at an angle smaller than 90º relative to a longitudinal axis of the tube, as taught by Middleton, Jr., for providing an ease of holding the flat nozzle device during a drying process which would result in promoting user’s satisfaction and thus pleases the user.  Consequently, the handheld blower device is more user-friendly and thus benefits the consumer. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Doyle’s Figs. 1-5 and Suss as applied to claim 1 above, and further in view of Belanger et al.  (US 4,848,670; hereinafter Belanger)

    PNG
    media_image16.png
    792
    566
    media_image16.png
    Greyscale


Regarding claim 18, Doyle’s Figs. 1-5 as modified discloses the limitations of the handheld blower device according to claim 1 above, but does not disclose wherein the flat nozzle comprises at least one partition dividing the flat nozzle slot into at least two slot portions in a longitudinal direction.
Belanger teaches a flat nozzle (Belanger, 11, figs. 1, 2) comprises at least one partition (Belanger, 37, figs. 1, 2) dividing the flat nozzle slot (Belanger, 39, figs. 1, 2) into at least two slot portions (Belanger, as shown in figs. 1, 2) in a longitudinal direction (Belanger, as shown in figs. 1, 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to further modify the handheld blower device of Doyle’s Figs. 1-5 with the flat nozzle comprises at least one partition dividing the flat nozzle slot into at least two slot portions in a longitudinal direction, as taught by Belanger, for evenly distributing a flow of the drying air toward the object(s) or article(s) to be dried such as user’s hands, fiber composite, or surfaces of vehicle body, or etc… which would result in more uniformly drying the object(s) or article(s) to be dried and thus the object(s) or article(s) to be dried are more effectively dried with a shorter period of drying time.  Thus, the handheld blower device operates more efficiently and thus benefits the consumer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799